DETAILED ACTION
The following Non-Final office action is in response to application 17/156,220 filed on 1/22/2021. Examiner notes priority claim to provisional application number 62/965,582 filed 1/24/2020. 
Status of Claims
Claims 7-9, 18-22, and 29-44 are canceled. Claims 1-6, 10-17, and 23-28 are currently pending and have been rejected as follows. 
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 depends on canceled claim 8. For purposes of compact prosecution, Examiner interprets claim 10 to depend on claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are recited in Claims 1-4, 6, 10-11, 23-26, and 28, where (nonce words in boldface, functional language in italics):
Claims 1-4, 6, 11: a characteristics identifier to identify characteristics corresponding to purchase data;
a characteristic selector to select one of the characteristics; 
a likelihood calculator to calculate a likelihood value of a first level of the selected one of the characteristics;
and an importance metric calculator to reduce discretionary input …
Claim 10: a decay calculator to temporally weight … 
Claims 23-26, 28 : means for identifying characteristics corresponding to purchase data; 
means for selecting one of the characteristics; 
means for calculating a likelihood value of a first level of the selected one of the characteristics; 
and means for calculating an importance metric to reduce discretionary input …
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10-17, and 23-28 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (systems and non-transitory computer readable medium). Claims 1-6, 10-17, and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-6, 10-11, and 23-28are directed toward the statutory category of a machine (reciting a “system”). Claims 12-17 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 12 and 23 are directed to an abstract idea by reciting a characteristics identifier to identify characteristics corresponding to purchase data; a characteristic selector to select one of the characteristics; a likelihood calculator to calculate a likelihood value of a first level of the selected one of the characteristics; and an importance metric calculator to reduce discretionary input of an analyst by calculating an importance metric based on a ratio of (a) the likelihood value of the first level and (b) a maximum likelihood value corresponding to the first level of the selected one of the characteristics. The claims are considered abstract because these steps recite certain methods of organizing human activity like mathematical formulas or equations. The claims identify and select characteristics corresponding to purchase data to calculate a likelihood value and an importance metric that is based on a ration of the likelihood value and a maximum likelihood value corresponding to a first level of the selected characteristics which is a mathematical formula or equation.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as at least one processor) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-6, 10-11, 13-17, and 24-28 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Performing repetitive calculations,” Flook, and “storing and retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps to “identify” and “select” characteristics corresponding to purchase data and  “calculate” a likelihood value and importance metric based on a ration of the likelihood value and a maximum likelihood value corresponding  a first level of the selected characteristic (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-6, 10-17, and 23-28 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.
		
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-17, and 23-28 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Zenor et al, US Publication No. 20170161757 A1, hereinafter Zenor. As per,

	
Claims 1, 12, 23
Zenor teaches
An apparatus to generate characteristic metrics, the apparatus comprising: /
A non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to, at least: /
An apparatus to generate characteristic metrics, the apparatus comprising: (Zenor [0027])
a characteristics identifier to identify characteristics corresponding to purchase data; (Zenor [0014] “product analysis engine 100 includes a sales data retriever 110, a characteristics analyzer 112 … the example product analysis engine 100 estimates market level characteristic utilities. In particular, the example product analysis engine 100 invokes the example sales data retriever 110 to identify a product type of interest that includes representative sales data found in the example UPC sales data store 102 … a product sub-type/sub-category of breakfast bar may have associated aggregate UPC sales data for any number of respective characteristics, such as different brands, different sizes, different flavors, etc.”)
a characteristic selector to select one of the characteristics; (Zenor [0015] “In this example, brand “B” is arbitrarily chosen as a reference or baseline level for the brand characteristic”)
a likelihood calculator to calculate a likelihood value of a first level of the selected one of the characteristics; (Zenor [0016] “For each product of interest, the example choice probability engine 116 determines a predicted choice probability based on aggregated product sales data in a manner consistent with example Equation 1;” [0017] “In the illustrated example of Equation 1, P.sub.u reflects the predicted choice probability of product u, β.sub.C reflects the utility of characteristic C”)
and an importance metric calculator to reduce discretionary input of an analyst by calculating an importance metric based on a ratio of (a) the likelihood value of the first level and (b) a maximum likelihood value corresponding to the first level of the selected one of the characteristics. (Zenor  [0017] “Additionally, the example log likelihood engine 118 determines estimated market level utilities for each characteristic of interest ((β).sub.C) by first applying a multinomial log likelihood function LL1 in a manner consistent with Equation 2, and then applying a maximization technique”)
Claims 2, 13, 24 
Zenor teaches
wherein the characteristic identifier is to determine if the characteristic is a binomial characteristic.  (Zenor [0015] “assume that the product sub-type of breakfast bar has three products, in which product “1” is associated with brand “A” and has a strawberry flavor, product “2” is associated with brand “A” and has a chocolate flavor, and product “3” is associated with brand “B” and has a strawberry flavor. In this example, there are two characteristics per product, one for brand and one for flavor” noting the two flavors)
Claims 3, 14, 25
Zenor teaches
wherein the likelihood value is a first likelihood value, and the likelihood calculator is to calculate a second likelihood value of a second level of the selected one of the characteristics.  (Zenor [0022] “An additional (second) log likelihood function (LL2) follows a multinomial form similar to example Equation 2, which is shown below as example Equation 4. In some examples, the second log likelihood function (LL2) is referred to herein as a household level log likelihood function”)
Claims 4, 15, 26
Zenor teaches
wherein the characteristic identifier is to determine if the characteristic is a multinomial characteristic.  (Zenor [0015] “assume that the product sub-type of breakfast bar has three products, in which product “1” is associated with brand “A” and has a strawberry flavor, product “2” is associated with brand “A” and has a chocolate flavor, and product “3” is associated with brand “B” and has a strawberry flavor. In this example, there are two characteristics per product, one for brand and one for flavor” noting the three breakfast bars)
Claims 5, 16, 27
Zenor teaches
wherein the multinomial characteristic includes a first characteristic level, a second characteristic level, and a third characteristic level.  (Zenor [0015] “assume that the product sub-type of breakfast bar has three products, in which product “1” is associated with brand “A” and has a strawberry flavor, product “2” is associated with brand “A” and has a chocolate flavor, and product “3” is associated with brand “B” and has a strawberry flavor. In this example, there are two characteristics per product, one for brand and one for flavor” noting the first level of breakfast bar identified as brand A in strawberry, the second level of breakfast bar identified as brand A in chocolate, and the third level of breakfast bar identified as brand B in strawberry)
Claims 6, 17, 28
wherein the likelihood calculator is to determine a decomposition of the importance metric based on the first characteristic level, the second characteristic level, and the third characteristic level.  (Zenor [0020] “Returning to the example above including three breakfast bar products, assume that the total number of purchases of those three products is a quantity of 4, 12 and 11. The example log likelihood engine 118, after maximizing the example log likelihood function (LL1) of example Equation 2 with respect to β.sub.brandA and β.sub.chocolate, yields estimates {(β)}.sub.brandA=−1.01”)
Claim 11
Zenor teaches
wherein the importance metric calculator is to generate an attribute importance profile based on the importance metric.  (Zenor [0025] “These example results indicate that household “2” prefers brand “A” to brand “B”, and the strawberry characteristic to the chocolate characteristic. As such, as consumers accumulate purchases in the category or product type of interest, examples disclosed herein update estimates of their relative product characteristic preferences”)
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Zenor in view of
Gerard et al, US Publication No. 20160260153  A1, hereinafter Gerard. As per,

Claim 10
Zenor does not explicitly teach
further including a decay calculator to temporally weight the consumer purchase data and the product attribute data based on a daily decay function.
Gerard however in the analogous art of consumer data analysis teaches
further including a decay calculator to temporally weight the consumer purchase data and the product attribute data based on a daily decay function.  (Gerard fig. 6; [0026] “calculating probabilities using time intervals, purchasing ratios, and time decay, the processing server 102 may be able to provide an accurate probability for the purchase of a specific product by a consumer 104 at any given time”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Zenor’s purchase behavior analysis to include a decay calculator in view of Gerard in an effort to identify consumers for recommendation of a product to content providers  (see Gerard ¶ [0052]-[0056] & MPEP 2143G).
	

 
 
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10796321 B1; US 20160239882 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624